Opinion by
Beaver, J.,
Under the provisions of an act of assembly approved April 13, 1868, P. L. 1017, entitled “ An act to provide for the collection of state, county, poor and military taxes in the county of Bedford,” the treasurer of the said county has, since the passage of the act, collected the taxes therein named. An act of assembly approved the 25th day of June, A. D. 1885, P. L. 187, entitled “ An act regulating the collection of taxes in the several boroughs and townships of this commonwealth,” provides for the election of an officer, to be styled collector of taxes, by the qualified electors of each borough and township in the commonwealth on the third Tuesday of February of each year thereafter, and provides, in its fourth section: “ The several county, borough, township, school, poor and other authorities now empowered and which may hereafter he empowered to levy taxes within the several boroughs and townships of this commonwealth shall, on or before the first day of August in each year, after the first election of collector of taxes under this act, issue their respective duplicates of taxes assessed to the collector of taxes of their respective boroughs and townships, with their warrants attached, directing him to collect the same, but road taxes may be worked out as heretofore,” and in its thirteenth section provides : “ So much of all general acts hereto*218fore passed as is inconsistent herewith is hereby repealed, but this act shall not apply to any taxes the collection of which is regulated by a local law.”
An act of assembly, passed the 6th day of June, A. D. 1893, P. L. 333, entitled “ An act to authorize the election of tax collectors for the term of three years, in the several boroughs and townships of this commonwealth,” provides simply for such election and, in its second section, repeals all acts or parts of acts inconsistent therewith.
It is claimed by the appellants that the act last above mentioned repeals the act of April 13, 1868, supra, and that it, by necessary implication, repeals the 13th section of the act of June 25, 1885, supra, it being admittedly clear that, unless this latter section is repealed, the local act of 1868 is safe under its protection.
It is admitted that the precise question raised here has not been decided in Pennsylvania. Com. v. Wunch, 167 Pa. 186, in which the decision of the lower court, affirmed in a Per Curiam opinion of the Supreme Court, relies largely upon Com. v. Middletown, 3 Dist. Rep. 639, is not directly in points In both of these cases the question involved was, whether the tax collector elected under the provisions of the act of 1893, supra, should perform the functions and discharge the duties of the office to which he had been elected by the qualified electors of the municipality, or whether these functions and duties should be performed and discharged by officers or employees who by appointment or competitive bidding had secured the rights and privileges of tax collectors under the operation of local laws. It will be observed that the act of 1893, supra, provides for the election, by the qualified voters of every borough and township in the commonwealth of Pennsylvania, on the third Tuesday of February after the passage of the act, and triennially thereafter, of one properly qualified person for tax collector in each of said districts, who shall serve for the term of three years. It is very clear that the lowest bidder for the collection of taxes in the townships of Longswamp and Bethel, in Berks county, and the collector appointed by the town council of the borough of Middletown could not collect the taxes in those districts respectively, consistently with the rights and duties of the collectors of taxes elected under the provisions of *219the act of 1893, supra, if the tax collectors so elected were to assume the obligations or discharge the duties of the office to which they had been severally elected. The latter act is plainly inconsistent with the local acts for Longswamp and Bethel townships and Middletown borough above referred to. The provisions of these several acts cannot be enforced at the same time and, therefore, cannot stand together. ' Under the plainest principles of construction, therefore, the general repealed the local acts.
We have an entirely different question raised in the present case. The saving clause of the thirteenth section of the act of 1885, supra, is “ But this act shall not apply to any taxes the collection of which is regulated by a local law.” The treasurer of Bedford county can collect the state and county taxes, the latter by the Act of April 4, 1872, P. L. 929, being made to include/ the poor taxes, and the relator Hillegass, who was elected tax collector for Juniata township at the February election in 1897, can collect all the township taxes without in any way interfering with each other in the discharge of the duties of their respective offices and without abridging the rights or limiting the powers of the township collector, so far as they relate to the collection of township taxes. There is, therefore, no necessar]'- conflict between the duties of these several officers, which are to be discharged under and. by virtue of the provisions of the several laws under which they secure their rights and receive their authority respectively. The acts are not necessarily inconsistent with each other and, therefore, in accordance with well known principles, can and ought to be construed together, so that full force and effect may be given to the provisions of each respectively.
The titles of the acts of 1885 and 1893, supra, are significant. The first is entitled “ An act regulating the collection of taxes in the several boroughs and townships of this commonwealth; ” the second “ An act to authorize the election of tax collectors for the term of three years in the several boroughs and townships of this commonwealth.” Nothing whatever is intimated in the title of, and nothing is said in the latter act in regard to any system for the collection of taxes.
So many of the counties of the commonwealth have provisions practically similar to those of Bedford county for the col*220lection of state and county taxes, under local laws, that this mode of collection may be almost regarded as a system, one which has worked well in practice, under which public interests have not suffered, and may well have been in the mind of the legislature when the act of 1885, supra, was passed. Are the state and county taxes in these several counties included in, or do they constitute the “any taxes the collection of which is regulated by a local law ” mentioned in the thirteenth section of the act of 1885, supra? If so, and there is no necessary inconsistency between the enforcement of the provisions of the general act of 1893, supra, and the several local acts, including the act of 1868, supra, their collection, as provided for in the several local acts, should not be interfered with. We think it apparent that there is no such inconsistency, and that the general and local acts involved in this controversy can be enforced at the same time, without in any material way interfering with each other.
It is not necessary to add more to the well considered opinion of the presiding judge in the court below. We are of opinion that he reached the correct conclusion in construing the various statutes involved, and the judgment is, therefore, affirmed.